OPINION OF THE COURT
CALVIN MAPP, County Judge.
This case was before me on September 25, 1987 at 9:00 a.m. upon Defendant’s motion to determine the amount of rent to be deposited in the Court’s registry and upon Plaintiff’s motion for default and final judgment of removal of tenant. After hearing testimony of both parties, considering the documentary evidence offered by both parties, and hearing arguments of counsel for both parties, the Court finds and decides as follows:
*51. Pursuant to Section 83.60(2), Florida Statutes, an action for eviction of a residential tenant, if the tenant interposes any defense other than payment, the tenant must pay into the registry of the court the accrued rent either as alleged in the complaint or as determined by the Court. The amount of rent due here is in dispute. Defendant has presented affirmative defenses and demanded a jury trial on the factual issues involving the rent. This Court must apply Section 83.60(2), Florida Statutes, consistent with Defendant’s right of access to the courts guaranteed by the Florida Constitution, Article 2, Section 21, according to the decision in Ash v. Dade County, 18 Fla. Supp.2d 185 (Fla. 11th Cir. Ct. 1986).
2. Defendant’s motion to determine the amount of rent for deposit into the registry during the pendency of this action is granted.
3. Defendant had paid and Plaintiff had received the amount of $87.00 rent for the several months prior to the filing of this action.
4. Defendant has deposited $174.00 into the registry to date, including $87.00 for August rent and $87.00 for September rent.
5. Although Plaintiff’s complaint alleges that rent is due in the amount of $2,252.00, it alleges that rent in the sum of $87.00 is next due on October 1, 1987 and monthly thereafter.
6. Defendant shall continue to pay the amount of $87.00 each month into the Court’s registry while this action remains pending.
7. Plaintiff’s motion for default and final judgment of removal of tenant because of the Defendant’s failure to deposit $2,252.00, the amount allegedly due in retroactive rent for 12 months, is denied.
DONE and ORDERED in Hialeah, Dade County, Florida, this 29th day of September, 1987.